____________, 2008
 
 
Chatsworth Data Solutions, Inc.
20710 Lassen Street
Chatsworth, CA 91311


RE: Chatsworth Data Solutions, Inc.—Lock-Up Agreement


Dear Sirs:


Reference is made to that certain Common Stock Purchase Agreement dated as of
March 10, 2008, by and between Chatsworth Data Solutions, Inc., a Nevada
corporation (the “Company”), and each purchaser identified on Schedule 1
thereto, including the undersigned (the “Purchase Agreement”). Certain terms
capitalized herein and not otherwise defined shall have the meanings given them
in the Purchase Agreement. In order to induce the other Purchasers to purchase
Shares pursuant to the Purchase Agreement, the undersigned hereby agrees that
(i) for a period (the “Lock-Up Period”) of twelve (12) months following the
Closing Date, except as may otherwise be permitted pursuant to the Purchase
Agreement, the undersigned will not, without the prior written consent of the
Company and the other Purchasers, directly or indirectly, (a) offer, sell,
assign, transfer, pledge, contract to sell, or otherwise dispose of, any of the
Shares, or (b) enter into any swap, hedge or other agreement or arrangement that
transfers in whole or in part, the economic risk of ownership of the Shares, and
(ii) thereafter, to sell monthly no more than 1/12 of the Shares purchased by
such person pursuant to the Purchase Agreement.
 
Notwithstanding the foregoing, the undersigned may transfer any Shares (i) as a
bona fide gift or gifts, provided that the donee or donees thereof agree to be
bound in writing by the restrictions set forth herein, (ii) by will or
intestate, (iii) to any trust, partnership or limited liability company for the
direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that the trustee of the trust, partnership or the limited
liability company, as the case may be, agrees to be bound in writing by the
restrictions set forth herein, and provided further that any such transfer shall
not involve a disposition for value, (iv) to the extent applicable, as
distributions to a wholly-owned subsidiary of the undersigned or to the direct
or indirect members or partners of the undersigned, provided, however, that (A)
it shall be a condition to such transfer that the transferee (if not already
subject to this Lock-Up Agreement) execute an agreement stating that such
transferee is receiving and holding such capital stock subject to the provisions
of this Lock-Up Agreement and there shall be no further transfer of such capital
stock except in accordance with this Lock-Up Agreement, and (B) such transfer
shall not involve a disposition for value, (v) to a nominee or custodian of a
person or entity to whom a disposition or transfer would be permissible under
clauses (i) through (iv), or (vi) with the prior written consent of the Company.
For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood,  marriage or adoption, not more remote than first cousin.



--------------------------------------------------------------------------------




Chatsworth Data Solutions, Inc.
___________, 2008
Page 2
 
This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the New York.


This Lock-Up Agreement (and the agreements reflected herein) may be terminated
by the mutual agreement of the Company, the other Purchasers and the
undersigned, and if not sooner terminated, will terminate upon the expiration
date of the Lock-Up Period. This Lock-Up Agreement may be duly executed by
facsimile and in any number of counterparts, each of which shall be deemed an
original, and all of which together shall be deemed to constitute one and the
same instrument. Signature pages from separate identical counterparts may be
combined with the same effect as if the parties signing such signature page had
signed the same counterpart. This Lock-Up Agreement may be modified or waived
only by a separate writing signed by each of the parties hereto expressly so
modifying or waiving such agreement.



  Signatory:           By:     Name:  

 

--------------------------------------------------------------------------------

